Citation Nr: 1414457	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

For reasons expressed herein, the Board finds that issue on appeal must be remanded for further development.  Specifically, the Veteran contends that the service-connected bilateral hearing loss is more disabling than is reflected by the currently assigned evaluation.

Regarding the Veteran's increased rating claim, he recently testified that his hearing loss has significantly worsened since the May 2012 VA examination.  See the September 2013 Board hearing transcript, pg. 7.  Thus, in consideration of the Veteran's contentions that the current state of his service-connected bilateral hearing loss is not adequately reflected by the record, the Board finds that a remand is necessary to afford him a new VA examination that addresses the current severity of his hearing loss to include findings consistent with the Court's holding in Martinak.  VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, review of the record reflects ongoing VA medical treatment as to the service-connected bilateral hearing loss.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment which the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since February 2012.  All such available documents should be associated with the claims file.

2. Then, arrange for a VA audiological examination to determine the severity of the service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  A complete rationale should be given for all opinions and conclusions expressed.

3. Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

